       Case 6:11-cr-06152-DGL-JWF Document 52 Filed 07/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     11-CR-6152L

                        v.


JOSE BENITEZ-GOMEZ,

                              Defendant.
________________________________________________



        Defendant Jose Benitez-Gomez (“Benitez-Gomez”) submitted, pro se, a one-page letter to

the Court (Dkt. #47) seeking a determination as to whether he was eligible for a sentence reduction

pursuant to the First Step Act, effective December 21, 2018. The Court has liberally construed that

as a request for such relief.

        The Government duly filed a Response (Dkt. #50) urging the Court to deny the defendant

relief because he is ineligible for any type of relief under the Act. After reviewing the parties’

submissions, I agree with the Government’s position and, therefore, deny in all respects defendant’s

motion (Dkt. #47) for relief under the First Step Act.

        In February 2012, pursuant to a Plea Agreement the defendant pleaded guilty to Counts 1 and

4 of the Indictment. Count 1 charged conspiracy to import 500 grams or more of cocaine and Count

4 charged illegal reentry into the United States by an alien who had been previously removed. The

time period alleged in the conspiracy was between April and June 2011. The defendant was

sentenced by this Court in November 2012, principally to a term of imprisonment of 156 months.
       Case 6:11-cr-06152-DGL-JWF Document 52 Filed 07/01/20 Page 2 of 2




          The relevant sections of the First Step Act deal with modifications concerning sentencing for

possession and distribution of cocaine base. Defendant here, though, was found guilty relating to

trafficking in cocaine, not cocaine base, and therefore the First Step Act affords no relief to one so

sentenced. United States v. Carbe, 797 F. App’x 901 (5th Cir. 2020). Although the defendant here

was charged in the Indictment with an offense involving cocaine base, he was not convicted of that

charge.

          Next, as the Government points out the Act applies, by its terms, to offenses committed

before August 3, 2010. This defendant, however, committed his drug offense after that date and

therefore he is ineligible for relief under the First Step Act on this basis as well.



                                            CONCLUSION

          Defendant Jose Benitez-Gomez’s request/motion (Dkt. #47) for relief in reduction of

sentence pursuant to the First Step Act is in all respects DENIED.

          IT IS SO ORDERED.



                                        _______________________________________
                                                DAVID G. LARIMER
                                               United States District Judge
Dated: Rochester, New York
       July 1, 2020.




                                                   2
